Citation Nr: 0500822	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-19 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from September 20, 2000?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the RO in 
Winston-Salem, North Carolina, which granted service 
connection for post-traumatic stress disorder and assigned a 
disability rating of 30 percent, effective September 20, 
2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The Act and implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions. 

In March 2002, the veteran was granted service connection and 
assigned a 30 percent disability rating for PTSD.  A review 
of the record reflects that prior to the award of service 
connection, he was advised by letter of the requirements of 
VCAA.  He has since voiced his disagreement with the assigned 
30 percent rating.  On December 22, 2003, the VA General 
Counsel issued VA O.G.C. Prec. Op. No. 8-2003, which 
addresses the question of whether a VCAA duty to notify 
notice is required for "downstream" issues on which a 
Notice of Disagreement (NOD) has been filed (such as the 
rating or effective date assigned following a grant of 
service connection).  The opinion held that, "If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue."  VAGCPRECOP 08-03; 69 Fed.Reg. 25180 
(2004).  The Board is bound by this opinion.  38 U.S.C.A. 
§ 7104 (West 2002).  Therefore, to the extent that this case 
has arrived at the Board in appellate status, VCAA 
requirements have been met.  However, VA is not excused from 
undertaking any additional actions requiring VCAA duty to 
assist or notice to the veteran.

VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5103A.  This duty 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
In this case, the veteran last underwent a VA psychiatric 
examination in October 2001, more than three years ago.  On 
remand, the veteran should be scheduled for a VA psychiatric 
examination to determine the current nature and severity of 
his PTSD.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is REMANDED to the RO 
(via the AMC) for the following, to be completed in 
sequential order:  

1.  The RO should take the necessary 
action to comply with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
Charles v. Principi, 16 Vet. App. 370 
(2002), and any other applicable legal 
precedent.  The RO should allow the 
appropriate period of time for 
response.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for PTSD since September 
20, 2000, and which have not already 
been made part of the record.  After 
the releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records, and 
allowed an opportunity to obtain those 
records for submission to VA.

3.  After all documents are obtained 
and have been associated with the 
claims folder, the RO should arrange 
for the veteran to be scheduled for a 
VA psychiatric examination, to 
determine the nature and severity of 
his PTSD.  The claims folder must be 
made available to the physician for the 
examination.

Psychiatric Examination
The psychiatrist is requested to 
provide an opinion concerning the 
severity of the veteran's service-
connected PTSD.  The interview should 
include information regarding social 
and occupational functioning.  The 
psychiatrist should provide a Global 
Assessment of Functioning (GAF) scale 
score, and indicate which of the 
following paragraphs (a, b, c, d, e, or 
f) best describes the veteran's mental 
state:  

a.  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.   

b.  Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.

c.  Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationship. 

d.  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), 
due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic 
sleep impairment, mild memory loss 
(such as forgetting names, directions, 
recent events). 

e.  Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication. 

f.  A mental condition has been 
formally diagnosed, but symptoms are 
not severe enough either to interfere 
with occupational and social 
functioning or to require continuous 
medication.

The opinions rendered by the physician 
must include adequate reasons and bases 
for any opinion offered.  To the extent 
possible the examiner must distinguish 
any symptoms caused by any other 
psychiatric disorder.  If symptoms 
cannot be distinguished that fact must 
be so noted.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004), and 
that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should issue a 
new rating decision and readjudicate 
the issue on appeal.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, 
to include any further changes in VCAA 
and any other applicable legal 
precedent.  If the benefits sought on 
appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




